DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s cancellation of claims 1-3, 8, 14, 15, 97-101, amendment of claims 12, 18 and the addition of new claims 102-105, in the paper of 9/23/2021, after final rejection is acknowledged and has been entered.  Applicants' arguments filed on 5/20/2021, have been fully considered and are deemed to be persuasive to overcome the rejections previously applied. Claims 12, 13, 18, 19, 102-105 are still at issue and are present for examination. 
Election/Restrictions

Claim 18 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 19, directed to the a related product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on 10/19/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01
Claim Rejections - 35 USC § 102
The rejection of claim(s) 1, 2, 3, 8, 12-15 and 97-100 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ong et al. (US 9,157,073) is withdrawn based upon applicants amendment of the claims.

The rejection of claim(s) 1, 8, 12, 15, 97, 98, 100 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hogrefe et al. (US 9,085,762) is withdrawn based upon applicants amendment of the claims.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Janell Cleveland on 9/28/2021.
The application has been amended as follows: 
In claim 12 change “The thermostable polymerase “ to “The non-naturally occurring thermostable polymerase”.

Change claim 18 to the following:
18.	A non-naturally occurring thermostable polymerase, wherein the thermostable polymerase has at least 97% sequence identity to SEQ ID NO: 1.

In claim 19 change “the thermostable polymerase “ to “the non-naturally occurring thermostable polymerase”.
Allowable Subject Matter
Claims 12, 13, 18, 19 and 102-105 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest a non-naturally occurring thermostable polymerase, wherein the thermostable polymerase has at least 97% sequence identity to SEQ ID NO: 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






rgh
9/28/2021

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652